Exhibit 10(k)




LEASE




1. PARTIES




THIS LEASE is made and entered into effective as of October 17, 2007 (the
“Effective Date”), by and between Regan Holding Corp., a California corporation
(“Landlord”) and Perot Systems Corporation, a Delaware corporation (“Tenant”).




2. PREMISES




Landlord hereby leases to Tenant and Tenant leases from Landlord, approximately
37,060 rentable square feet as described and set forth in Exhibit “A” attached
hereto and incorporated herein by reference (the “Premises”), comprising all of
that certain one-story building located at 25 Legacy Drive NW, Rome, GA 30165
(the “Center”), and the land under and around the Center (the “Property”) being
legally described in Exhibit “B” (“Legal Description”) attached hereto and
incorporated herein by reference. Landlord represents that the Premises has been
measured in accordance with the Standard Method for Measuring Floor Area in
Office Buildings, ANSI/BOMA Z65.1-1996.  Upon mutual agreement of the parties,
the square footage of the Premises may be adjusted from time to time to reflect
changes in the amount of common area in the Building.




3. TERM




(a)

Tenant shall have and hold said Premises for a term of ten (10) years (as the
same may be extended hereunder, the “Term”) upon the terms and conditions set
forth in this Lease.  The “Commencement Date” of the Term of this Lease shall be
the Effective Date.




(b)

Tenant is hereby granted one (1) option to renew this Lease with respect to all
(but not less than all) of the Premises for five (5) years, beginning at the end
of the initial ten year term (the “Renewal Term”) by notice in writing delivered
to Landlord not less than six (6) months prior to the expiration of the then
current term of this Lease.  All of the covenants, conditions and provisions of
this Lease shall be applicable to the Renewal Term, except that the Rent shall
be as determined under Section 3(c) below.  Tenant's exercise of the foregoing
option to renew is subject to the conditions that (i) this Lease is in full
force and effect, (ii) Tenant is not in default hereunder beyond any applicable
notice or cure period at the time of notification or at commencement of the
Renewal Term, and (iii) Tenant has not assigned this Lease (other than as
permitted under Section 6 below).  In the event that Tenant exercises the
renewal option set forth herein, Tenant and Landlord agree to enter into an
amendment to this Lease incorporating the Renewal Term and the monthly Rent
applicable thereto within thirty (30) days following the exercise of the renewal
option, but in no event shall a delay in the full execution of such amendment
nullify Tenant's exercise of the option to renew.











--------------------------------------------------------------------------------




(c)

If Tenant exercises its option for a Renewal Term under Section 3(b) above, the
Rent for such Renewal Term shall be the then current “Market Rental Rate” for
the Premises as of the date the Renewal Term is to commence.   For purposes of
this Lease, "Market Rental Rate" shall mean the rental, as of the date for which
such Market Rental Rate is being calculated, per rentable square foot, for lease
renewals for comparable space of comparable size, that Landlord is offering or
prepared to offer for renewals in good faith at that time to third parties for a
similar term for such other space in the Center or if no other comparable space
is available in the Center, then for comparable space in other comparable
buildings in the applicable office submarket, taking into account prevailing
market conditions. Landlord shall advise Tenant of such Market Rental Rate for
the Renewal Term within fifteen (15) days after a written request therefore from
Tenant; provided however that Tenant’s failure to timely make such request shall
not extend the date upon which Tenant must give notice of its exercise of the
option to renew under Section 3(b).




4. RENT




During the Term of this Lease, Tenant shall pay to Landlord in advance, on or
before the 1st day of each and every month as Rent the amount stated below.
 Rental payments shall commence on the Commencement Date.  Rental payments shall
be paid at the address of the Landlord set forth above, or at such other address
as the Landlord may specify in writing from time to time during the Term of this
Lease.  If the Rent is not received by Landlord on or before the tenth (10th)
business day following the day of the month on which the Rent is due, a late
payment charge of five percent (5%) of such past due amount ("Late Payment
Charge") shall become due and payable.  Any monetary amount due Landlord
hereunder, other than Late Payment Charges, not received by Landlord within
thirty (30) days following the date on which it was due, shall bear interest
from the thirty-first (31st) day after it was due at the rate of eighteen
percent (18%) per annum, but not exceeding the maximum rate allowed by law (the
“Default Rate”), in addition to the Late Payment Charge provided for herein.




The payments of Rent are as follows:




Lease Months

 

Rent /Annual PSF

 

Monthly Rent

       

1-24

 

$

8.00

 

$

24,706.67

25-36

 

$

10.00

 

$

30,883.33

37-48

 

$

10.40

 

$

32,118.66

49-60

 

$

10.816

 

$

33,403.41

61-72

 

$

11.249

 

$

34,739.55

73-84

 

$

11.699

 

$

36,129.13

85-96

 

$

12.167

 

$

37,574.29

97-108

 

$

12.653

 

$

39,077.26

109-120

 

$

13.159

 

$

40,640.36





2







--------------------------------------------------------------------------------

In the event the Commencement Date falls on a date other than the 1st of the
month, such monthly Rent shall be prorated on a per diem basis and be payable on
the Commencement Date.  Thereafter, Rent and all other amounts due and owing
under this Lease shall be payable on or before the first day of each calendar
month.




Notwithstanding anything herein to the contrary, Tenant shall not be required to
pay any Rent for the first (1st) full Lease Month and shall pay only thirty
percent (30%) of the Rent otherwise payable hereunder for the second (2nd) full
Lease Month.




5. USE OF PREMISES




The Premises may be used for general office space, data center, call center,
business process outsourcing, and all other legal uses, which may include
without limitation, all other things necessary or incidental to Tenant’s
business.




6. COMPLIANCE WITH LAWS




Tenant, at its expense, shall comply with any valid and applicable laws, rules,
orders, ordinances, regulations and other requirements, including but not
limited to the Americans With Disabilities Act, present or future (collectively,
“Applicable Law”), affecting the Property to the extent that the same shall
affect or be applicable to (i) Tenant’s use of the Property, (ii) alterations
and improvements made by Tenant, or (iii) a breach by Tenant of its obligations
under this Lease.




7. RIGHT TO ASSIGN OR SUBLET




(a)

Tenant shall have the right to assign this Lease or sublet all or any part of
the Premises with the prior written consent of Landlord, which consent shall not
be unreasonably withheld, conditioned or delayed.  However, Landlord reserves
the right to deny its consent to such assignment or sublet which, in Landlord’s
reasonable determination, would negatively affect the tenant mix of the Center
(if Tenant no longer leases all of the leasable space therein) or for a use
which is not authorized by the provisions of Article 5 of this Lease.
 Notwithstanding the above, Tenant may assign its entire interest under this
Lease or sublet the Premises to (i) any entity controlling or controlled by or
under common control with Tenant or (ii) any successor to Tenant by purchase,
merger, consolidation or reorganization without the consent of Landlord provided
that Tenant gives Landlord written notice prior to the effective date of such
assignment or sublease.  Notwithstanding any assignment or sublease, Tenant
shall remain fully liable to Landlord under this Lease and shall not be released
from performing any of its terms, covenants, or conditions.




(b)

In the event of a sublease hereunder, Tenant shall pay to Landlord a sum equal
to one-half (1/2) of the excess of any rent or similar payment under such
sublease paid to Tenant by the subtenant, over the Rent then being paid by
Tenant to Landlord under this Lease, after deducting therefrom any brokerage
commissions and other expenses incurred by Tenant in connection with such
sublease and excluding therefrom any payments to Tenant from the subtenant as
reimbursement of operating expenses for the Premises (including but not limited
to utilities).





3







--------------------------------------------------------------------------------

(c)

During the term of this Lease, should Landlord sell, assign, transfer or
otherwise convey its interest in the Premises and/or Center, Landlord shall be
released by Tenant from all covenants and obligations of Landlord under this
Lease for events arising after the effective date of such conveyance.  In such
event, Tenant agrees to recognize any such transferee as Landlord under this
Lease.




8. REPAIRS, MAINTENANCE AND REPLACEMENTS




(a)

Tenant Repairs and Maintenance.  Except as provided in Section 8(b), Tenant
shall maintain, at Tenant’s sole cost and expense, the Premises and the Center
in a clean, safe, and operable condition, and shall not permit or allow to
remain any waste or damage to any portion of the Premises.  Without limiting the
foregoing, Tenant shall (1) maintain the interior walls and the interior
surfaces of exterior walls (including painting and other treatment thereof),
doors, door closure devices, window and door frames, molding, locks and
hardware, floors, floor coverings and ceiling, (2) maintain, repair and replace
all plate and other glass, (3) furnish, maintain and replace all electric
lights, and (4) maintain and repair all plumbing and electrical systems and all
equipment (including all air heating, conditioning, and ventilating
[“HVAC”]equipment) and fixtures on the Premises or the Center, in each case, in
good operating order and condition and in accordance with applicable laws.
Landlord shall give written notice to the Tenant of any repairs or maintenance
required hereunder, and if the Tenant does not complete the same within fifteen
(15) days after said notice (or such longer period as is required to make a
repair or maintenance which by its nature cannot be completed in such fifteen
(15) day period so long as Tenant commences the repair or maintenance within
fifteen (15) days and diligently prosecutes the same to completion), Landlord
shall have the right, but not the obligation, to complete such repair or
maintenance and recover its cost by collecting the same from Tenant as
additional Rent.




(b)

Landlord Repairs and Replacements.  Landlord shall, at Landlord’s sole cost and
expense, be responsible for the following: any repairs or replacement required
to the structural components of the building of the Center, including but not
limited to the foundation and exterior walls; any replacement required of the
roof, floors, HVAC equipment, or utility mains of the Center; any repaving of
the parking lot or other paved portions of the Property; or any single repair or
related series of repairs of any of the foregoing that would cost more than Ten
Thousand Dollars ($10,000.00). Tenant shall give written notice to the Landlord
of any repair or replacement required hereunder, and if the Landlord does not
complete the same within fifteen (15) days after said notice (or such longer
period as is required to make a repair or replacement which by its nature cannot
be completed in such fifteen (15) day period so long as Landlord commences the
repair or replacement within fifteen (15) days and diligently prosecutes the
same to completion), Tenant shall have the right, but not the obligation, to
complete such repair or replacement and recover its cost by offsetting such cost
against the Rent payable to Landlord.  If a repair or replacement required to be
made by Landlord under this section Landlord has a material adverse impact on
the business of Tenant as conducted in the Premises (to the point that it
renders the Premises in a condition that is unsuitable for conducting the normal
business of Tenant therein) (i) and such repair or replacement is not completed
with seven (7) days after written notice from Tenant, the Rent shall abate until
such repair or replacement is completed, (ii) and such repair or replacement is
not completed with sixty (60) days after written notice from Tenant, Tenant
shall also have the right to terminate this Lease by written notice to Landlord.





4







--------------------------------------------------------------------------------

9. INSURANCE




(a)

Tenant shall maintain, at its own cost and expense, the following insurance
coverage with carriers having an A.M. Best rating of at least A- (A minus) VII
during the Term of this Lease:




(i)

All-Risk Real Property Fire Insurance (or its equivalent) for the full
replacement value of the Center and all improvements and fixtures therein,
including, but not limited to, the Premises;




(ii)

All-Risk Boiler and Machinery Insurance (or its equivalent) for the full
replacement value of all eligible machinery in the Center;




(iii)

Commercial General Liability Insurance (including property damage and fire legal
liability) with limits of not less than $1,000,000 combined single limit per
occurrence, regarding the Premises and the Center; and,




(iv)

Any other insurance required by law.




(b)

These policies shall state that the insurance is primary over any insurance
which may be carried by Landlord.  Tenant shall have the right to include the
Premises within a blanket policy of insurance including the Premises and other
locations.  Any insurance maintained by Tenant may have deductibles or
self-insurance retention in the amounts generally utilized by Tenant for its
insurance with respect to a majority of its locations and Tenant may self-insure
for plate glass.  Tenant shall name Landlord as an additional insured or
additional loss payee as its interests may appear (as applicable) under Tenant’s
Commercial General Liability Insurance, All-Risk Real Property Fire Insurance
(or its equivalent), and All-Risk Boiler and Machinery Insurance (or its
equivalent), and all policies shall contain a clause that insurer will provide
the Landlord at least twenty (20) days prior written notice of cancellation.




(c)

As evidence of the existence of any insurance required under the Lease, Tenant
shall, upon request, provide Landlord with a certificate of insurance or other
reasonably satisfactory evidence of such insurance coverage.




10. WAIVER OF SUBROGATION




Landlord and Tenant each hereby release, hold harmless and indemnify the other
and its officers, directors, agents, contractors, and employees from all claims,
liability, and costs (including, but not limited to, attorneys’ fees and costs)
for injuries to persons and damage or destruction to the Center containing the
Premises and the improvements located on the Property, or the theft,
misappropriation, or loss of property arising from occurrences in or about the
Center and the Premises whether or not caused by acts, omissions, or negligence
of such indemnifying party or its officers, directors, agents, contractors, and
employees; provided, however, such indemnification and release shall only be in
force and effect in respect of damage or destruction normally covered by
standard policies of property damage and fire insurance with extended coverage
(whether or not such coverage is in effect).  Each party shall cause its fire
insurance policies to contain a provision whereby the insurer either waives any
right of subrogation against the other party or agrees that such a release shall
not invalidate the insurance, whichever is obtainable.





5







--------------------------------------------------------------------------------

11. INDEMNIFICATION




(a)

Tenant shall indemnify, hold harmless and defend Landlord, its agents, servants
and employees from and against all claims, actions, losses, costs and expenses
(including reasonable attorney’s fees and litigation costs actually incurred),
judgments, settlement payments, and, whether or not reduced to final judgment,
all liabilities, damages or fines paid, incurred or suffered by any third
parties in connection with loss of life, personal injury and/or damage to
property arising from, directly or indirectly, wholly or in part (i) any default
by Tenant under the terms and conditions of this Lease, (ii) the use or
occupancy of the Premises by Tenant or any person claiming through or under
Tenant, and/or (iii) any acts or omissions of Tenant or any contractor, agent,
employee, invitee or licensee of Tenant in or about the Premises, Center or
Property.




(b)

Landlord shall indemnify, hold harmless and defend Tenant, its agents, servants
and employees from and against all claims, actions, losses, costs and expenses
(including reasonable attorney’s fees and litigation costs actually incurred),
judgments, settlement payments, and, whether or not reduced to final judgment,
all liabilities, damages or fines paid, incurred or suffered by any third
parties in connection with loss of life, personal injury and/or damage to
property arising from, directly or indirectly, wholly or in part (i) any default
by Landlord under the terms and conditions of this Lease, and/or (ii) any acts
or omissions of Landlord or any contractor, agent, employee, invitee or licensee
of Landlord in or about the Premises, Center or Property.  




(c)

The indemnity provisions contained in this Section shall survive the expiration
or early termination of this Lease.




12. TENANT DEFAULTS/LANDLORD REMEDIES




(a)

The following shall constitute a default by Tenant:




(i)

the failure to pay the Rent within ten (10) days after receipt of written notice
from Landlord that the same is past due; or




(ii)

the failure to perform any covenant, term, obligation, or condition otherwise
required pursuant to this Lease within thirty (30) days after receipt of written
notice from Landlord that the same has not been performed, provided, however,
that in the event such failure to perform cannot reasonably be cured within such
thirty (30) day period, then Tenant shall be allowed such additional time as is
reasonable under the circumstances to perform such covenant, term, obligation,
or condition before such failure shall constitute a default; or




(iii)

the filing of a petition or proceeding under the Federal Bankruptcy Act or any
insolvency act by or against Tenant which is not dismissed within sixty (60)
days after the date of filing thereof; or





6







--------------------------------------------------------------------------------

(iv)

the appointment of a receiver for Tenant, which receiver is not discharged
within sixty (60) days after the appointment thereof; or




(b)

In the event of a default by Tenant, Landlord shall have the following rights
without further notice or demand:




(i)

all rights available at law, except as otherwise modified herein;




(ii)

not terminate this Lease, but rather enter upon and take possession of the
Premises and, if Landlord so elects, make such alterations and repairs as may be
necessary to relet the Premises, and relet the Premises, or any part thereof, as
the agent of the Tenant, at such rent and for such term and subject to such
terms and conditions as Landlord may deem advisable.  Upon such reletting, all
rentals received by Landlord from such reletting shall be applied, first to the
payment of any indebtedness other than rent due hereunder from Tenant to
Landlord; second, to the payment of any loss and expenses of such reletting,
including brokerage fees and attorney’s fees and costs of such alterations and
repairs; third, to the payment of rent due and unpaid hereunder; and the
residue, if any, shall be held by Landlord and applied in payment of future rent
as the same may become due and payable hereunder.  Tenant agrees to pay to
Landlord, on demand, any deficiency that may arise by reason of such reletting.
 Notwithstanding any such reletting without termination, Landlord may, at any
time thereafter, elect to terminate this Lease for such previous breach.




(iii)

the right to terminate this Lease, in which event Tenant shall immediately
surrender the Premises to Landlord.  Landlord may, without prejudice to any
other remedies it may have enter upon, take possession and expel or remove
Tenant or any other person who may be occupying the Premises by force, if
necessary, in accordance with applicable law, without being liable for any
damages incurred thereby.




(iv)

the right to recover its costs, expenses and attorney fees incurred in enforcing
the terms, conditions or covenants in this Lease.




(c)

In the event Landlord terminates Tenant's possession of the Premises alone
without terminating the Lease, all obligations of Tenant shall continue,
including Tenant's obligation to pay Rent as it accrues on a monthly basis,
until the earlier to occur of the date a replacement tenant takes possession of
the Premises, or the expiration date of the Lease.




(d)

Should Landlord, at any time, terminate this Lease for any breach, in addition
to any other remedies it may have, it may recover from Tenant all actual damages
it may incur by reason of such breach, including the cost of recovering the
Premises, reasonable attorney’s fees, and the full amount of Rent and Additional
Rent for the remainder of the term of the Lease, all of which amount shall be
immediately due and payable from Tenant to Landlord upon demand.




(e)

Landlord covenants to use reasonable efforts to relet the Premises and otherwise
mitigate its damages.





7







--------------------------------------------------------------------------------

(f)

Pursuit of any of the foregoing remedies shall not preclude pursuit of any other
remedies herein provided or any other remedies provided by law, nor shall
pursuit of any remedy constitute forfeiture or waiver of any rent due to
Landlord hereunder or any damages accruing to Landlord by reason of the
violation of any of the covenants and provisions herein contained.  Forbearance
by Landlord to enforce one or more of the remedies herein provided upon an event
of default shall not be deemed or construed to constitute a waiver of such
default. The acceptance of any partial payments shall not constitute a waiver of
the right to commence an action in forcible entry and detainer during the month
in which such partial payment or payments were made.  Notwithstanding anything
herein to the contrary, in no event shall Tenant be liable for any speculative
or punitive damages or for any consequential damages except as specifically
provided in this Section 12.




(g)

Tenant shall have the right to abandon or vacate the Premises without creating a
default under this Lease, provided Tenant continues to pay the Rent due
hereunder and otherwise complies with the terms and conditions of this Lease.




13. LANDLORD DEFAULTS/ TENANT REMEDIES




(a)

The following shall constitute a default by Landlord under this Lease:




(i)

Landlord's failure to pay any amounts due Tenant pursuant to the Lease within
thirty (30) days after receipt of written notice from Tenant that the same is
past due; or




(ii)

Landlord's failure to perform any terms, covenants, obligations, or conditions
otherwise required pursuant to this Lease within thirty (30) days after receipt
of written notice from Tenant that the same has not been performed, provided,
however, that in the event such failure to perform cannot reasonably be cured
within such thirty day period, then Landlord shall be allowed such additional
time as is reasonable under the circumstances to perform such terms, covenants,
obligations, or conditions before such failure shall constitute a default.




(b)

In the event of a default by Landlord, Tenant shall have the following rights:




(i)

all rights available at law or equity;




(ii)

in the event of a judgment entered against Landlord and in favor of Tenant, the
right to offset money damages against payments of Rent as such rent accrues;




(iii)

in the event of Landlord's default in the payment of any amounts due Tenant
pursuant to the Lease, the right to offset its Rent as such rent accrues by the
amounts due Tenant.




14.  TAXES




(a)

Tenant agrees to pay all taxes levied upon its trade fixtures and other personal
property, located on the Premises.





8







--------------------------------------------------------------------------------

(b)

Subject to Tenant’s right to contest such charges pursuant to Section 14(c)
below, Tenant shall pay all real estate taxes, assessments for local
improvements (general and special), water, and storm and sanitary sewer rates
and charges and other charges for governmental services, that are due and
payable on the Property (including the Premises and the Center) during the Term
hereof  (“Taxes”), payment thereof to be made before any fine, penalty,
interest, or cost may be added thereto for the nonpayment thereof.  Tenant shall
not be responsible for any assessments that are due and payable on the Premises
prior to the Commencement Date. If Tenant does not pay such Taxes (or contest
such payment pursuant to Section 14(c) below) prior to delinquency, Landlord may
pay the same and such amount so paid shall be due and payable to Landlord as
additional Rent upon written demand therefor by Landlord and such amount shall
bear interest at the Default Rate from the date of advancement by Landlord until
repaid by Tenant.




(c)

Landlord agrees to use reasonable efforts to provide Tenant with copies of all
notices from applicable tax authorities concerning the tax status of the
Property received by Landlord.  Tenant shall provide to Landlord official
receipts of the appropriate taxing authority or a cancelled check payable to
such taxing authority or other evidence reasonably satisfactory to Landlord
evidencing payment thereof by Tenant hereunder following Landlord’s written
request therefor.  Tenant, at Tenant’s sole cost and expense, may contest any
Taxes by legal proceedings or other appropriate action.  If Tenant so elects to
contest such amounts, Tenant shall, prior to the prosecution or defense of any
such claim, notify Landlord in writing of its decision to pursue such contest
and, to the extent procedurally required and before imposition of any interest,
penalty or liens therefor, Tenant shall pay the amount in question prior to
initiating the contest.  Landlord shall reasonably cooperate in any such
contest, provided that Landlord shall not be required to incur any out-of-pocket
cost or expense therefor.




(d)

If an assessment that is payable in periodic installments is levied on the
Property, Tenant shall be required to pay only those installments that are
attributable to the Term.  Taxes for the first and final year of the Term shall
be prorated between Landlord and Tenant based on the commencement and expiration
of the Term.  Landlord may direct the taxing jurisdictions to send tax
statements directly to Tenant.  Landlord shall immediately notify Tenant when it
has so directed such taxing jurisdictions.




15. CASUALTY




(a)

If the Premises or Center are damaged or destroyed by fire, flood, or other
casualty, Tenant shall give prompt written notice thereof to Landlord.




(b)

In case of damage to or destruction of any or all of the Premises or Center or
improvements on the Property by a casualty, the Landlord will, at such time and
upon the conditions hereinafter set forth, restore, repair, replace, rebuild, or
alter the same as nearly as possible to the condition such property was in
immediately prior to such damage or destruction.  Such restoration, repair,
replacement, rebuilding, or alteration shall be commenced as soon as practicable
after such damage or destruction, and, after such work has been commenced, it
shall be prosecuted with reasonable diligence.  If the cost of the repair or
restoration, as determined by Landlord using commercially reasonable methods of
estimating repair and/or restoration costs, exceeds the amount of proceeds to be
received from the insurance required hereunder, Landlord may elect to terminate
this Lease by giving written notice to Tenant within sixty (60 days after such
damage or destruction.  If Landlord elects to terminate this Lease, this Lease
shall terminate effective as of the date of the casualty.




(c)

If any casualty renders the Premises untenantable, in whole or in part, a
proportionate abatement of Rent (based upon the extent to which such casualty
has rendered the Premises untenantable) shall be allowed from the date of
casualty through the date the Premises are repaired or restored to
tenantability.




16. CONDEMNATION




If all or any part of the Premises shall be taken or appropriated by right of
eminent domain, either party hereto shall have the right at its option
exercisable within thirty (30) days after receipt of notice of such taking to
terminate this Lease as of the date possession is taken by the condemning
authority. In an action against the





9







--------------------------------------------------------------------------------

condemner, Tenant shall be allowed to prosecute its own claim or action for the
taking of personal property and fixtures belonging to Tenant and/or the
interruption of or damage to Tenant’s business and/or for Tenant’s unamortized
cost of leasehold improvements and/or for Tenant’s relocation expenses.




17. HOLDOVER




If Tenant fails to vacate the Premises upon the expiration or termination of
this Lease, Landlord’s sole and exclusive remedies (which remedies may be
exercised simultaneously) shall be to:  (a) collect from Tenant until Tenant
vacates the Premises use and occupancy for the Premises at a monthly rate of:
 (i) 125% of the Base Rent payable during the last month of the term of this
Lease for each of the next six (6) succeeding months; and (ii) thereafter 150%
of the Base Rent payable during the last month of the term of this Lease; or (b)
evict Tenant from the Premises by appropriate legal proceedings.




18. NOTICES




Whenever in this Lease it shall be required or permitted that notice or demand
be given or served by either party to this Lease, such notice or demand shall be
given or served in writing and sent to Landlord at the address set forth and to
Tenant as follows:




If to Landlord

  

Regan Holding Corp.

   

2090 Marina Ave.

   

Petaluma, CA 94954

   

Attn: Preston Pitts




If to Tenant:

  

Perot Systems Corporation

   

25 Legacy Drive NW,

   

Rome, GA 30165

   

Attn:  [to be provided later]




With a copy to:

  

Perot Systems Corporation

   

2300 W. Plano Parkway

   

Plano, TX 75075

   

Attn:  Director of Real Estate




And with a copy of

any default notice to:

   

Koons Real Estate Law, P.C.

   

3400 Carlisle Street, Suite 400

   

Dallas, TX 75204

   

Attn: Tiffany Carr




All such notices shall be sent by (a) first class mail, postage prepaid,
certified or registered, return receipt requested,  and in such case shall be
effective three (3) days after the date of postmark, or (b) by reputable
overnight courier, and in such case shall be effective one (1) day after the
date of mailing, or (c) by fax, and in such case shall be effective upon
successful fax transmission as confirmed by machine-generated record, provided
such faxed notice is also personally delivered or deposited in the United States
mail in the manner prescribed herein within one (1) business day thereafter. The
address of any party hereto may be changed by notice to the other party duly
served in accordance with the provisions hereof.





10







--------------------------------------------------------------------------------




19. QUIET ENJOYMENT




Landlord warrants that it has the full right and authority to execute and to
perform pursuant to this Lease, to grant the estate demised herein, and that
Tenant, upon payment of Rent and performance of the covenants herein contained,
shall peaceably and quietly have, hold, and enjoy the Premises during the full
Term of this Lease and any extensions or renewals hereof.  Tenant, its permitted
subtenants and their employees, licensees and guests, shall have access to the
Premises at all times, 24 hours per day, every day of the year.




20. SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT




Upon written request of Landlord, or any first mortgagee or first deed of trust
beneficiary of Landlord, or ground lessor of Landlord, Tenant shall, in writing,
subordinate its rights under this Lease to the lien of any first mortgage or
first deed of trust, or to the interest of any lease in which Landlord is
lessee, and to all advances made or hereinafter to be made thereunder.  However,
as a condition precedent to any subordination hereunder, Tenant shall have the
right to obtain from any lender or lessor of Landlord requesting such
subordination, an agreement in writing providing that, as long as Tenant is not
in default hereunder, this Lease shall remain in effect and Tenant’s right to
possession and quiet enjoyment be undisturbed for the full Term.  The holder of
any security interest may, upon written notice to Tenant, elect to have this
Lease prior to its security interest regardless of the time of the granting or
recording of such security interest.




In the event of any foreclosure sale, transfer in lieu of foreclosure or
termination of the lease in which Landlord is lessee, Tenant shall attorn to the
purchaser, transferee or lessor as the case may be, so long as said purchaser,
transferee or lessor agrees not to disturb Tenant in its quiet enjoyment of the
Premises while Tenant is not in default under the Lease, and Tenant shall
recognize that party as Landlord under this Lease, and such party shall accept
the Premises subject to this Lease.




21. ESTOPPEL CERTIFICATE




Each party shall from time to time, upon request by the other party, execute,
acknowledge and deliver to the requesting party an instrument certifying that
this Lease is unmodified and is in full force and effect, there is no default by
either party hereunder, and any other factual data or information relating to
this Lease, or the Premises, which the other party may reasonably request




22. ALTERATIONS AND TRADE FIXTURES




Following acceptance and occupancy of the Premises, Tenant shall not make any
alterations, improvements, or additions to the Premises without Landlord’s prior
written approval of the plans and specifications, which approval shall not be
unreasonably withheld, conditioned or delayed, except that Tenant shall have the
right, without Landlord’s consent, to make non-structural alterations to the
Premises costing less than $100,000.  Tenant shall give Landlord not less than
fifteen (15) days prior written notice of any such alterations and shall
otherwise comply with the terms and provisions of this Lease.




23. CONDITION OF PREMISES UPON TERMINATION




(a)

Upon the expiration or termination of this Lease, Tenant shall leave the
Premises peaceably and quietly and in as good order and condition as the same
were on the date the Term of this Lease commenced, reasonable wear and tear
excepted. Tenant shall not be required to remove any improvements made to the
Premises.   Any personal property left on the Premises after the expiration or
termination of the Term of this Lease shall be deemed to have been abandoned and
shall become the property of Landlord to dispose of as Landlord deems expedient.





11







--------------------------------------------------------------------------------




(b)

Tenant shall have the right to move any portable walls provided Tenant repairs,
at its cost, any damage caused by removal.




24. ADDITIONAL PROVISIONS




(a)

Tenant’s Security System.  Tenant may install, at its expense, its own security
system in the Premises provided that Tenant provides two (2) access cards to
Landlord or Landlord’s managing agent, as applicable, for access to the
Premises.




(b)

Tenant’s Communications Device.  Tenant shall have the right to install, at its
expense, an antenna, satellite dish or communications device on the roof of the
Building at Tenant’s expense, subject to (i) Landlord’s approval, which shall
not be unreasonably withheld, conditioned or delayed, (ii) such equipment
complying with applicable governmental regulations, ordinance and codes and
(iii) such equipment not compromising the structural integrity of the Building’s
roof.




(c)

Force Majeure.  Landlord and Tenant shall each be excused for the period for any
delay in the performance of any obligation hereunder, except the payment of
money, when prevented from so doing by a cause or causes beyond its reasonable
control.




(d)

Attorneys' Fees.  In any action or proceeding that Landlord or Tenant may be
required to prosecute, enforce or defend its respective rights hereunder, the
non-prevailing party agrees to pay all reasonable costs incurred by the
prevailing party therein, including but not limited to reasonable attorneys'
fees and costs at trial, on appeal and in any bankruptcy proceedings.




(e)

Memorandum of Lease.  At the request of Tenant, Landlord shall execute a
recordable memorandum of this Lease regarding the Term, Renewal Term, and Right
of First Offer hereunder, and Tenant may record such memorandum in the
applicable public real estate records for the location of the Premises.  




(f)

Utilities and Services.   Throughout the term of this Lease, tenant shall be
responsible for obtaining, at its cost and expense, the utilities and services
that Tenant desires for the Premises, including but not limited to electricity,
water, janitorial services, fire and life-safety equipment and systems, and
automatic magnetic lock systems.




25. INSPECTION BY LANDLORD




Landlord may, upon giving one (1) day prior written notice to Tenant (except for
an emergency, in which event such prior notice to Tenant shall not be required),
by its duly authorized agents, go upon and inspect the Premises and perform any
work therein that may be necessary to comply with any laws, ordinance, rules,
regulations, or requirements of any public authority, or as required by Tenant
or the insurance company insuring the Center.  Landlord shall use its best
efforts to minimize interference with Tenant’s business in the exercise of its
rights pursuant to this Article.




26. HAZARDOUS SUBSTANCES




(a)

Landlord hereby represents to its actual knowledge: no dangerous, toxic or
hazardous pollutants, contaminants, chemicals, wastes, materials or substances,
as defined in or governed by the provisions of any federal, state or local law,
statute, code, ordinance, regulation, requirement or rule relating thereto are
now or have ever been located, produced, treated, transported, incorporated,
discharged, emitted, released, deposited or disposed of in, upon, under, or from
the Property.





12







--------------------------------------------------------------------------------




(b)

In the event hazardous substances introduced by Tenant are identified as present
in the Premises and/or Property during the term of this Lease, Tenant shall be
responsible for the removal and cleanup of any such hazardous substances as may
be dictated by the Environmental Protection Agency (EPA) or as desired by
Landlord.  Tenant shall hold harmless and indemnify Landlord for any hazardous
waste cleanup, fine, damage, or judgment caused by Tenant, its employees,
agents, or invitees.




27. MECHANIC’S LIENS




Neither the Tenant nor anyone claiming by, through, or under the Tenant, shall
have the right to file or place any mechanic’s lien or other lien of any kind or
character whatsoever, upon said premises or upon any building or improvement
thereon, or upon the leasehold interest of the Tenant therein, and notice is
hereby given that no contractor, sub-contractor, or anyone else who may furnish
any material, service or labor for any building, improvements, alteration,
repairs or any part thereof, shall at any time be or become entitled to any lien
thereon, and for the further security of the Landlord, the Tenant covenants and
agrees to give actual notice thereof in advance, to any and all contractors and
sub-contractors who may furnish or agree to furnish any such material, service
or labor.  Should a lien be placed against the Premises and/or Center which
Tenant fails to vacate or have released and bonded around, and such failure
continues for thirty (30) days after Tenant receives written notice thereof form
Landlord, Landlord may vacate or release the same by paying the amount claimed
to be due or by procuring the release of such lien by giving security or in such
other manner as prescribed by law.  Tenant shall repay Landlord, on demand, all
sums disbursed or deposited by Landlord pursuant to the foregoing provision
including reasonable attorney fees and other costs associated therewith.




28. SIGNAGE




Tenant shall have the right to install on the exterior of the Center a
professionally designed and manufactured, internally illuminated, channel letter
sign featuring the Tenant’s name and/or logo, subject to the landlord’s prior
written approval as to size and design, such approval not to be unreasonably
withheld, conditioned or delayed. The location, size, color, and style of all
signage shall be reasonably approved by Landlord and will be subject to local
zoning codes, permitting requirements, and protective covenants. Tenant will be
responsible for all signage costs, including but not limited to, graphics,
installation and regular maintenance of such signage.




29. PARKING




Tenant shall be provided the excusive right to use all of the on-site parking on
the Property at no additional charge.




30. SECURITY/AFTER-HOURS CENTER ACCESS




Tenant will have access to the Premises at all times by means of its own key
system. Tenant shall be responsible for its own locking and unlocking of its
doors for client access.  In addition, Tenant shall be responsible for the costs
and installation of its own security system to the Premises, if desired.




31. BROKERAGE




Each party warrants that it has had no dealings with any real estate broker or
agent in connection with the negotiation or execution of this Lease.  Landlord
hereby agrees to indemnify and hold Tenant harmless from and against any and all
costs, expenses and liabilities for commissions and other compensation claimed
by any broker or agent in connection herewith through Landlord.  Tenant hereby
agrees to indemnify and hold Landlord harmless from and against any and all
costs, expenses and liabilities for commissions and other compensation claimed
by any broker or agent through Tenant.





13







--------------------------------------------------------------------------------

32. AMERICANS WITH DISABILITIES ACT




Landlord warrants and represents that the Property meets the requirements of the
Americans With Disabilities Act (ADA) as of the Commencement Date of this Lease.
 Tenant, at its own expense, shall comply with ADA as it applies to Tenant’s
design, operation, modification and use of the Property.




33. MISCELLANEOUS




(a)

Wherever herein the prior written consent of the Landlord is required, the same
shall not be unreasonably withheld, conditioned or delayed.




(b)

Landlord and Tenant agree that all provisions of this Lease shall be binding
upon Landlord’s and Tenant’s successors, personal representatives, heirs,
executors, receivers, devisees, administrators, legatees, and assigns of the
parties hereto.




(c)

The captions throughout this Lease are inserted as a matter of convenience only
and in no way confine, limit, or describe the scope or intent of any Article of
this Lease.




(d)

The consent of either party to any variance from the terms of this Lease, or the
receipt by Landlord of Rent with the knowledge of any breach, shall not be
deemed to be a waiver as to a subsequent breach of such term, nor shall any
waiver be claimed as to any provision of this Lease unless the same be in
writing, signed by the party to be charged with the waiver, or the party’s
authorized agent.  Unless otherwise specified, the rights and remedies hereby
created shall survive the expiration or early termination of this Lease, are
cumulative and the use of one remedy shall not exclude or waive the right to use
another, or exclude any other right or remedy allowed by law.




(e)

This Lease contains the entire agreement between the parties regarding the
Property.




(f)

If any terms or provisions of this Lease or any application thereof shall be
invalid or unenforceable, then the remaining terms and provisions of this Lease
and any other application of such term or provisions shall not be affected
thereby.




34. RIGHT OF FIRST NEGOTIATION TO PURCHASE.




Tenant acknowledges that the Landlord named Regan Holding Corp. has informed
Tenant that Landlord intends to sell the Property in the future, and Tenant has
declined to negotiate to purchase the Property from Regan Holding Corp.  At any
time during the term of this Lease (as extended hereunder), Landlord (except
Regan Holding Corp. as provided in the first sentence of this section) shall not
sell, transfer ownership of, or otherwise convey the Property or any portion
thereof (including but not limited to the Premises or the Center) to any third
party without first complying with the provisions of this Section (“Right of
First Negotiation”). After determining that it desires to convey such Property,
Landlord shall deliver to Tenant a written notice of such determination, and if
Tenant informs Landlord that Tenant is interested in purchasing such Property,
Landlord shall negotiate with Tenant for such possible purchase upon terms as
may be satisfactory to Landlord and Tenant, each in its sole discretion, such
negotiation to continue for up to thirty (30) days after Landlord’s initial
written notice to Tenant.  In no event shall Landlord be obligated to sell such
Property to Tenant on any particular terms or to negotiate with Tenant more than
thirty (30) days after Landlord’s initial written notice to Tenant hereunder.





14







--------------------------------------------------------------------------------

35. LICENSE OF SPACE TO LANDLORD




(a)

Tenant grants to Landlord (or to Landlord’s affiliated assignee as described
below in this Section 35(a)) a revocable license for the use of approximately
five hundred (500) square feet of space located in a portion of the Premises
reasonably determined by Tenant (the “Space”), on the terms and conditions in
this Section 35 (the “License”).  Landlord shall pay to Tenant at the end of
each month, during the term of the License, an amount equal to Four Percent (4%)
of the Rent payable by Tenant under this Lease and of the other out-of-pocket
costs payable by Tenant for occupancy of the Premises (including utility bills).
 Landlord may assign its rights under the License to PD Holding, LLC, an entity
that is controlled by, controlling, or under common control with Landlord (an
“Affiliate”); provided that Landlord provides prior written notice of such
assignment to Tenant, such assignee expressly assumes Landlord’s obligations
under the License, and Landlord remains primarily and fully liable (with such
assignee) for its obligations under the License.  Either Landlord or Tenant may
terminate the License, for any reason or no reason in such party’s sole
discretion, upon ninety (90) days prior written notice to the other party.
 Landlord shall use the Space only as an office for approximately five marketing
employees of Landlord.




(b)

During the License, Landlord shall, at its cost and expense, perform, observe
and comply with all of the terms, covenants and conditions to be performed,
observed or complied with by the “Tenant” under this Lease with respect to the
use, maintenance and repair of the Space. Under the License, Landlord shall not
make any alterations, improvements or additions to the Space without the prior
written consent of Tenant, in Tenant’s sole discretion. Landlord, at Landlord’s
sole cost and expense, shall obtain and maintain in effect at all times during
the License, policies providing the insurance coverages for the Space required
to be maintained by the “Tenant” under the Lease and Landlord shall comply with
all provisions relating to insurance contained in the Lease with regard to the
Space.  Upon Tenant’s written request, Landlord shall deliver to Tenant a copy
of its insurance certificates for the Space.  All general liability insurance
policies of Landlord regarding the Space shall name the Tenant as an additional
insured.  Landlord shall not have the right to assign the License to any other
party.




(c)

Landlord shall indemnify, hold harmless and defend Tenant, its agents, servants
and employees from and against all claims, actions, losses, costs and expenses
(including reasonable attorney’s fees and litigation costs actually incurred),
judgments, settlement payments, and, whether or not reduced to final judgment,
all liabilities, damages or fines paid, incurred or suffered by any third
parties in connection with loss of life, personal injury and/or damage to
property arising from, directly or indirectly, wholly or in part (i) any default
by Landlord under the terms and conditions of the License, (ii) the use or
occupancy of the Space by Landlord or any person claiming through or under
Landlord regarding the Space, and/or (iii) any acts or omissions of Landlord or
any contractor, agent, employee, invitee or licensee of Landlord in or about the
Space. The indemnity provisions contained in this subsection shall survive the
expiration or early termination of the License.




(d)

In the event hazardous substances introduced by Landlord are identified as
present in the Premises and/or Property pursuant to the License, Landlord shall
be responsible for the removal and cleanup of any such hazardous substances as
may be dictated by the Environmental Protection Agency (EPA) or as desired by
Tenant.  Landlord shall hold harmless and indemnify Tenant for any hazardous
waste cleanup, fine, damage, or judgment caused by Landlord, its employees,
agents, or invitees under the License.





15







--------------------------------------------------------------------------------




(e)

If Landlord fails to pay any amount owed to Tenant under the License within ten
(10) days after receipt of written notice from Tenant that the same is past due,
or Landlord fails to perform any covenant, term, obligation, or condition
otherwise required pursuant to the License within thirty (30) days after receipt
of written notice from Tenant that the same has not been performed, then: Tenant
may deduct the amount owed from the Rent otherwise payable by Tenant to Landlord
under this Lease; and/or Tenant may terminate the License upon written notice to
Landlord; and/or Tenant may exercise all rights available at law, except as
otherwise modified herein.




(f)

During the License, Landlord shall maintain, at Landlord’s sole cost and
expense, the Space in a clean, safe, and operable condition, and shall not
permit or allow to remain any waste or damage to any portion of the Space.
 Tenant may give written notice to the Tenant of any repairs or maintenance to
the Space required hereunder, and if the Landlord does not complete the same
within fifteen (15) days after said notice (or such longer period as is required
to make a repair or maintenance which by its nature cannot be completed in such
fifteen (15) day period so long as Landlord commences the repair or maintenance
within fifteen (15) days and diligently prosecutes the same to completion),
Tenant shall have the right, but not the obligation, to complete such repair or
maintenance and recover its cost by collecting the same from Landlord as
additional payments due under the License.




(g)

Upon the expiration or termination of the License, Landlord shall leave the
Space peaceably and quietly and in as good order and condition as the same were
on the date the License commenced, reasonable wear and tear excepted.   Any
personal property left in the Space after the expiration or termination of the
License shall be deemed to have been abandoned and shall become the property of
Tenant to dispose of as Tenant deems expedient.




(h)

The License is expressly subject and subordinate to the Lease and all of the
terms, conditions and covenants therein contained, as well as to all matters to
which the Lease is subject and subordinate.  Except to the extent otherwise
expressly set forth in this License, all the terms, covenants and conditions of
the Lease shall be applicable to the License with respect to the Space, with the
same force and effect as if Tenant were the landlord (provided, however, that in
those provisions of the Lease where the term “Landlord” is used in the context
of ownership or management of the Premises or the Property, and the various
responsibilities under the Lease required to be performed or performed as a
result of such management or ownership, such term shall be construed to refer to
the Landlord under the Lease, and not to Tenant under this License) and Landlord
were the tenant thereunder, and the provisions of the Lease are incorporated
herein by reference with the same force and effect as if they were fully set
forth herein, and Landlord assumes and agrees to fully perform and discharge all
obligations of Tenant as tenant under the Lease with respect to the Space during
the term of the License.  Except as otherwise expressly provided herein,
Landlord shall perform all affirmative covenants and shall refrain from
performing any act which is prohibited by the negative covenants of the Lease,
where the obligation to perform or refrain from performing is by its nature
imposed upon the party in possession of the Space.





16







--------------------------------------------------------------------------------




36. SPECIAL RIGHT OF OFFSET




If Landlord, or any Affiliate of Landlord (including but not limited to Legacy
Marketing Group, Inc. (“LMG”)), fails to pay to Tenant, or any Affiliate of
Tenant (including but not limited to Transaction Applications Group, Inc.
(“TAG”)), any amount payable or reimbursable under the “LMG Documents”
(including but not limited to the “Subcontracts”) as defined in that certain
Asset Purchase Agreement between TAG and LMG dated on or about the same date as
this Lease, and such failure continues for ten (10) days after written notice
thereof by Tenant (or its applicable Affiliate) to Landlord (or its applicable
Affiliate), then Tenant may deduct or offset such amount owed from the Rent
otherwise payable by Tenant to Landlord under this Lease, in addition to
exercise of any other rights available under such Asset Purchase Agreement and
such applicable LMG Documents; provided that such right of offset shall not
apply to commission payments to be paid to the producers and agents of LMG (or
of its applicable Affiliate) and shall not apply to any amounts held by TAG (or
its applicable Affiliate) in its administrative capacity under the “New Customer
Contracts” and “Subcontracts” (as defined in such Asset Purchase Agreement).
 Notwithstanding the foregoing, the provisions of this Section 36 shall only
apply as long as the Premises and/or the Center are owned by the Landlord named
Regan Holding Corp. or an Affiliate thereof.  Upon the sale of the Premises and
the Center to a third party that is not an Affiliate of Regan Holding Corp., and
written notice of such sale by Landlord to Tenant, the provisions of this
Section 36 shall automatically expire and be of no further force or effect.




37. RIDERS AND EXHIBITS




The Exhibits (A and B) to this Lease shall be deemed incorporated by reference
and made a part of this Lease.




(signature page and exhibits follow)





17







--------------------------------------------------------------------------------







IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease or caused this
Lease to be executed by their duly authorized representatives as of the date set
forth above.




AGREED AND ACCEPTED

AGREED AND ACCEPTED




LANDLORD

TENANT




REGAN HOLDING CORP.

PEROT SYSTEMS CORPORATION










By:            /s/ R. Preston Pitts          

By:              /s/ Darcy Anderson       

Title:         President                          

Title:           Vice President              

Name:       R. Preston Pitts               

Name:         Darcy Anderson           








18





